DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1 April 2021 has been entered.  Claims 1-20 remain pending in the application.  Claim 20 was previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 2 February 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-7, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burema et al. (US 2014/0303814) in view of Calleija et al. (US 2017/0359943).
Regarding claim 1, Burema discloses a method of controlling a work schedule of a spraying system of a mobile platform (par. 46; fig. 1) comprising receiving, at a processor (205, see fig. 10) of the 
Burema further discloses that the spraying system includes a camera for plant optical recognition (par. 51).  Burema does not disclose that controlling the spraying system according to the control signal includes at least one of controlling a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system or controlling a direction to output the spraying material from the spraying system.  
Calleija teaches a method of controlling a work schedule of a spraying system of a mobile platform (1, see par. 130 and fig. 5) comprising receiving, at a processor (35, see par. 117) of the mobile platform, characteristics of a target the spraying system (par. 116, 132 - sensor 31 identifies a target and the position of the target relative to the nozzle 16); generating a control signal related to the work schedule based on the target characteristics (par. 132-134 - position and distance of target from the mobile platform are evaluated to determine position of the nozzle); and controlling the spraying system according to the control signal (par. 135 - sensor and processor identify a target, the weed, and control the nozzle to spray the weed with an herbicide), including controlling a direction to output the spraying material from the spraying system (par. 117 - “The control system is adapted to orient the outlet orifice toward the identified targets…”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to further include controlling a direction to output the spraying material from the spraying system, as taught by Calleija since this was 
Regarding claim 2, Burema in view of Calleija discloses the method described regarding claim 1 and wherein the operating characteristics include at least one of a pump speed of a pump of the spraying system (par. 60 - “changing the pressure of the mini-pump”; par. 99 - “when the reservoir is empty the pump should stop pumping”), a motor rotating speed of a motor configured to drive the pump (par. 101 - the motors are equipped with “electronic speed controllers”).
Regarding claim 3, Burema in view of Calleija discloses the method described regarding claim 1 and wherein controlling the spraying system according to the control signal includes at least one of: controlling a spraying time of the liquid (par. 34 - “duration of operation”; Table 6).
Regarding claim 6, Burema in view of Calleija discloses the method described regarding claim 1 and wherein the mobile platform is an unmanned aerial vehicle (par. 48).
Regarding claim 7, Burema in view of Calleija discloses the method described regarding claim 6 and wherein controlling the spraying system includes synchronizing the work schedule of the spraying system with a flying speed of the UAV (par. 60).
Regarding claim 10, Burema in view of Calleija discloses the method described regarding claim 6 and wherein controlling the spraying system includes controlling the spraying system to stop spraying when the UAV has stopped moving (par. 102 - “lands in its allotted storage/parking slot”, the UAV is not moving or spraying).
Regarding claim 11, Burema in view of Calleija discloses the method described regarding claim 6 and further comprising controlling the UAV to return to a predetermined position or stop moving when 
Regarding claim 12, Burema in view of Calleija discloses the method described regarding claim 1, and further comprising measuring the operating characteristics of the spraying system (par. 48).
Regarding claim 13, Burema in view of Calleija discloses the method described regarding claim 12, and wherein measuring the operating characteristics of the spraying system includes calculating the operating characteristics of the spraying system based on operating characteristics of a motor configured to drive a pump of the spraying system (par. 48 - “sensors provide motor inputs”; par. 60 - sprayer pump is controlled to achieve a desired “intensity”; par. 101 - sprayer is controlled by an electric motor with electronic speed controls).
Regarding claim 15, Burema in view of Calleija discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48); the method further comprising initiating operation of the spraying system when the UAV reaches a predetermined altitude (par. 77 - “height of application affects the width of the application band and the concentration of fertilizer”; fig. 34 - “Set height 2 m”).
Regarding claim 16, Burema in view of Calleija discloses the method described regarding claim 1, and wherein the spraying system includes a plurality of fluid outlets (fig. 5) and controlling the spraying system includes controlling the spraying system to use one or more of the plurality of fluid outlets for liquid spraying based on the operating characteristics (par. 59 - “Depending on desired coverage we can deploy either one or two spray heads”).
Regarding claim 17, Burema in view of Calleija discloses the method described regarding claim 16 and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and controlling the 
Regarding claim 18, Burema in view of Calleija discloses the method described regarding claim 1, and wherein the mobile platform is an unmanned aerial vehicle (par. 48) and the method further comprising controlling the spraying system to change output of spraying materials based on a flying height of the UAV (fig. 34 - at the 15 m height no spraying occurs, at the 2 m height spraying starts).
Regarding claim 19, Burema teaches a non-transitory computer readable medium (par. 30) storing program instructions that, when executed by a processor (205, see fig. 10), cause the processor to receive operating characteristics of a spraying system of a mobile platform (par. 48 - “sensors provide motor inputs, height, pitch, roll, heading, position, attitude, high-precision absolute and relative location, obstacle detection, distance detection, and speed control”); generate a control signal related to a work schedule of the spraying system based on the operating characteristics (par. 48); and control the spraying system according to the control signal (par. 50).
Burema further discloses that the spraying system includes a camera for plant optical recognition (par. 51).  Burema does not disclose that controlling the spraying system according to the control signal includes at least one of controlling a width of a spraying stream at a point of discharge from the spraying system to output a spraying material from the spraying system or controlling a direction to output the spraying material from the spraying system.  
Calleija teaches a method of controlling a work schedule of a spraying system of a mobile platform (1, see par. 130 and fig. 5) comprising receiving, at a processor (35, see par. 117) of the mobile platform, characteristics of a target the spraying system (par. 116, 132 - sensor 31 identifies a target and 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the program instructions of the non-transitory computer readable medium of Burema to further include controlling a direction to output the spraying material from the spraying system, as taught by Calleija since this was known to provide a spraying system having the ability to precisely control both the angle of approach and the direction of the liquid jet, to avoid obstacles (see Calleija, par. 135).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Calleija and further in view of Peterson et al. (US 2006/0219262).
Regarding claim 4, Burema in view of Calleija discloses the method described regarding claim 1, and further wherein motor inputs are measured (par. 48), and the motor being configured to drive a pump of the spraying system (par. 101).  Burema in view of Calleija does not specifically disclose determining that a working current of the motor has fallen below a threshold current.  
Peterson teaches a spraying system (par. 16; fig. 1) comprising a pump (104) having a motor (106), which is configured to drive the pump (par. 17), and wherein a controller (110) determines whether a working current of the motor has fallen below a threshold current according to a control signal (par. 25).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Calleija to determine whether the working current of the pump motor has fallen below a threshold current, as taught by Peterson, since Burema already discloses monitoring “motor inputs” and the working current of the pump can identify when the liquid level of the reservoir feeding the pump is too low.  
Regarding claim 5, Burema in view of Calleija and Peterson discloses the method described regarding claim 4, and Peterson further teaches engaging an alarm to indicate that liquid within the pump has fallen below a threshold amount in response to determining that the working current has fallen below the threshold current (par. 32; fig. 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Calleija and further in view of Markov (US 2015/0041596).
Burema in view of Calleija discloses the method described regarding claim 7.  Burema in view of Calleija does not disclose wherein synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases.
Markov teaches a method of controlling a distributing system of an aerial vehicle comprising controlling the system to increase a flux of distributed material as the flying speed of the UAV increases (par. 74).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Calleija such that synchronizing the work schedule with the flying speed includes controlling the spraying system to increase a flux of sprayed liquid as the flying speed of the UAV increases, as taught by Markov, since this would maintain the same coverage of sprayed liquid.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Calleija.
Burema in view of Calleija discloses the method described regarding claim 6, and further wherein the altitude of the UAV affect the width of the application band and the concentration of the sprayed liquid.  Burema in view of Calleija does not explicitly disclose controlling the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema to control the spraying system to increase a flux of sprayed liquid as an altitude of the UAV increases, since the width of the application band of the sprayed fluid will increase with altitude and increasing the flux of the sprayed liquid will maintain the same coverage of sprayed liquid. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burema in view of Calleija and further in view of Pers et al. (US 2015/0305592).
Burema in view of Calleija discloses the method described regarding claim 13, and further wherein the motor includes an electronic motor controller (par. 101).  Burema in view of Calleija does not specifically disclose measuring, through the electronic speed controller, at least one of a magnetic flux or a torque of the motor, the operating characteristics of the motor includes the at least one of the magnetic flux or the torque.  
Pers teaches a spraying system (par. 27; fig. 1) comprising a pump (21) having a motor (22), which is configured to drive the pump (par. 27), and wherein an electronic speed controller (40) measures a torque of the motor (par. 10, 32).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Burema in view of Calleija to measure, through the electronic speed controller, a torque of the motor, as taught by Pers, since Burema already discloses monitoring “motor inputs” and the torque of the pump can be used to monitor the liquid level of the reservoir feeding the pump without requiring any additional sensors (Pers, par. 10).
Response to Arguments
Applicant’s arguments filed 1 April 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752